 1   STEVEN J. EYRE, CB# 119714
 2
     3550 WILSHIRE BOULEVARD, SUITE 420
     LOS ANGELES, CALIFORNIA 90010
 3   (213) 814-4416
 4   fax (213) 985-2159
     stevenjeyre@gmail.com
 5

 6   Attorney for plaintiffs
 7

 8

 9
                           UNITED STATES DISTRICT COURT
10
           CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
11
                     321 North Spring Street, Los Angeles, CA 90012
12

13   AGUSTIN RAMIREZ, ANTHONY                        No. 5:17-cv-02211 FMO (GJSx)
14   RAMIREZ, AGUSTIN RAMIREZ, JR.,
                                                     STIPULATED JUDGMENT AND
15
                      Plaintiffs,                    PERMANENT INJUNCTION
16
            -vs.-
17

18   VICENTE MARTINEZ, ANGEL JUAREZ,
19   JUAN MANUEL NAVARRO, DOES 1-10,
20
                      Defendants.
21

22

23               Plaintiffs Agustin Ramirez, Anthony Ramirez and Agustin Ramirez,
24   Jr., filed their Complaint herein on October 27, 2017 for federal trademark
25   infringement and unfair competition under 15 U.S.C. § 1125(a)(1)(A), for dilution
26   under 15 U.S.C. § 1125(c), for commercial disparagement under 15 U.S.C. §
27   1125(a)(1)(B), for counterfeiting a federally registered mark, for unfair
28   competition, for common law interference with prospective business advantage,


                                         -1-
                    STIPULATED JUDGMENT AND PERMANENT INJUNCTION
 1   accounting and injunctive relief (“this Action”).
 2                Defendant ANGEL JUAREZ agrees and accepts that a Stipulated
 3   Judgment and Permanent Injunction (hereinafter, “Judgment”) should be entered
 4   by the United States District Court for the Central District of California (“the
 5   Court”) in this Action as set forth in Exhibit 1 hereto, and therefore enters into this
 6   Stipulation for Entry of Judgment and Permanent Injunction (hereinafter, “this
 7   Stipulation”) and Settlement Agreement and Mutual Release (“Settlement”) with
 8   Plaintiffs with respect to the settlement of this Action without adjudication of any
 9   issue of fact or law.
10                THEREFORE, based upon the stipulation of the parties, it is hereby
11   ORDERED, ADJUDGED AND DECREED as to defendant Angel Juarez only as
12   follows:
13                                           FINDINGS
14          1.    This Court has jurisdiction over the claims brought by plaintiffs under
15   28 U.S.C. §§ 1331 and 1138(a), and under 15 U.S.C. § 1125(a)(1)(A), 15 U.S.C. §
16   1125(a)(1)(B) and 15 U.S.C. § 1125(c), for cancellation of a federal trademark, as
17   well as over plaintiff’s supplemental state law claims, as provided under 28
18   U.S.C. § 1367. The Court has jurisdiction over the parties.
19          2.    Venue in the Central District of California, United States District Court
20   (“this federal district”) is proper.
21          3.    Plaintiffs’ Complaint in this action states claims for which relief can be
22   granted.
23          4.    Plaintiffs Agustin Ramirez, Anthony Ramirez and Agustin Ramirez, Jr.
24   are the owners of the “Los Caminantes” mark with respect to goods, namely
25   sound recordings, and services, namely the live performances of a musical group.
26          5.    Plaintiffs are the owners of the registration of the LOS CAMINANTES
27   mark with the United States Patent and Trademark Office (“USPTO”), Reg. No.
28   4,410,019.


                                            -2-
                   STIPULATED JUDGMENT AND PERMANENT INJUNCTION
 1          6.   Defendant Angel Juarez has no ownership interest, right or claim to the
 2   the LOS CAMINANTES mark.
 3          7.   The parties have entered into the Stipulation freely and without
 4   coercion.
 5          8.   The parties have acknowledge having reviewed the provisions of the
 6   Stipulation as well as this Judgment, and their willingness to abide by their
 7   provisions.
 8          9.   The parties have stipulated that this Judgment may be entered as set
 9   forth below without the taking of evidence, and without trial before the judge or
10   jury, and to resolve all matters of dispute among the parties who have participated
11   in this civil action.
12          10. Each party to the Stipulation has waived any right to take an appeal
13   from this Judgment.
14          11. Each party to the Stipulation has agreed that such party does not, and
15   will not, oppose entry of the Judgment and Permanent Injunction on the grounds
16   that it fails to comply with Rule 65(d) of the Federal Rules of Civil Procedure.
17          12. Each party to the Stipulation has agreed to bear such party’s own costs
18   of suit and attorney’s fees incurred in connection with this Action, any and all
19   related settlement procedures, the Stipulation, and any and all actions set forth
20   under the Settlement, unless otherwise expressly indicated in the Stipulation or in
21   the Settlement.
22                                            ORDER
23          IT IS THEREFORE ORDERED, ADJUDGED AND DECREED:
24          1.   This Court has jurisdiction over the subject matter of this action and the
25   parties hereto.
26          2.   Judgment is hereby entered in favor plaintiffs Agustin Ramirez,
27   Anthony Ramirez and Agustin Ramirez, Jr. and against defendant Angel Juarez on
28   all causes of action of the Complaint.


                                          -3-
                   STIPULATED JUDGMENT AND PERMANENT INJUNCTION
 1          3.   Defendant Angel Juarez, his respective officers, agents, servants and
 2   employees, and those persons in active concert or participation with any of the
 3   foregoing who receive actual notice of this Order by personal service or otherwise
 4   are hereby PERMANENTLY ENJOINED AND RESTRAINED from engaging in
 5   or performing any of the following acts:
 6          a.    Using the mark LOS CAMINANTES, the name “Los Caminantes,”
 7   the Stylized Los Caminantes Logo, to wit:
 8

 9

10

11

12   or any colorable imitation or confusingly similar name, logo or identification,
13   including without limitation the word “Caminantes” or the Stylized Los
14   Caminantes Logo, whether by itself or combined with other terms, such as
15   “Internacionales,” “de Guanajuato para el Mundo,” or the name or initials of any
16   person, including without limitation so-called “tribute” bands that use the name
17   “Los Caminantes” in the sale, marketing, advertising or representation of their
18   musical group, in connection with advertising or promoting of musical services or
19   products of defendant or any of third parties;
20          b.    Using the mark LOS CAMINANTES, the name “Los Caminantes,”
21   the Stylized Los Caminantes Logo, or any colorable imitation or confusingly
22   similar name, logo or identification, including without limitation the word
23   “Caminantes,” in any manner for the purpose of enhancing the commercial value
24   of the musical services or products of defendant or defendant’s musical group, or
25   any person in active concert or participation with defendant;
26          c.    Contacting promoters, advertisers or other business for the purposes of
27   offering the musical services or products of defendant or any third party in
28   connection with the mark LOS CAMINANTES, the name “Los Caminantes,” the


                                         -4-
                  STIPULATED JUDGMENT AND PERMANENT INJUNCTION
 1   Stylized Los Caminantes Logo, or any colorable imitation or confusingly similar
 2   name, logo or identification, including without limitation the word “Caminantes,”
 3   whether by itself or combined with other terms, such as “Internacionales,” “de
 4   Guanajuato para el Mundo,” or the name of any individual, including any so-called
 5   “tribute” bands that use the name “Los Caminantes”, or any colorable imitation or
 6   confusingly similar name, logo or identification, including without limitation the
 7   word “Caminantes.”
 8         4.   The Court shall have continuing jurisdiction over this Stipulation and
 9   the Judgment to enforce the terms of the same and for applications for contempt
10   or any other related matter.
11         5.   Each party shall be entitled to conduct post-judgment discovery for the
12   purpose of determining compliance and enforcing the terms of the Stipulation, the
13   Settlement and this Judgment.
14         6.   Although the parties may be provided a copy of this Judgment in
15   Spanish, the version that shall be used for the interpretation and enforcement of
16   this Judgment shall be the English version.
17         7.   Pursuant to the terms of the Stipulation, Service of this Judgment on
18   the attorney for Angel Juarez shall constitute service on defendant individually.
19

20   IT IS SO ORDERED.
21
                 August 19, 2019
22
     Dated:                                              /s/
                                               ______________________________
                                                HON. FERNANDO M. OLGUIN
23                                              United States District Judge
24

25

26

27

28




                                         -5-
                 STIPULATED JUDGMENT AND PERMANENT INJUNCTION
